FILED
                           NOT FOR PUBLICATION                              MAR 09 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10128

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00654-CRB

  v.
                                                 MEMORANDUM *
LINDA NGOZI ASHIEGBU,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                    Argued and Submitted September 10, 2010
                            San Francisco, California

Before: B. FLETCHER, TALLMAN and RAWLINSON, Circuit Judges.

       Appellant Linda Ashiegbu (Ashiegbu) challenges her conviction for making

a false statement in an immigration document on behalf of her brother, Emmanuel

Anyanwu (Anyanwu).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1.    The district court did not abuse its discretion when it admitted Anyanwu’s

alien registration file (A-file), as the A-file was admissible pursuant to the public

records exception. See United States v. Estrada-Eliverio, 583 F.3d 669, 672-73

(9th Cir. 2009).

      In any event, any error in admitting the A-file was harmless given the

substantial evidence supporting Ashiegbu’s conviction. See United States v.

Pintado-Isiordia, 448 F.3d 1155, 1157 (9th Cir. 2006).




2.    The A-file was relevant to the false statement charge. See United States v.

Nobari, 574 F.3d 1065, 1075 (9th Cir. 2009) (“Relevant evidence means evidence

having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.”) (citation, parentheses and internal quotation marks

omitted).




3.    Because of the additional evidence of Ashiegbu’s motive in making the false

statement, the admission of testimony regarding spousal preferences for citizenship

applications “was harmless as it is more probable than not that the erroneous

admission of the evidence did not affect the jury’s verdict.” United States v.


                                           2
Gallenardo, 579 F.3d 1076, 1081 (9th Cir. 2009) (citation and internal quotation

marks omitted).




4.    Allowing the government’s closing argument regarding the Federal Poverty

Guidelines was not plain error. Given the substantial independent evidence of

Ashiegbu’s guilt, Ashiegbu “has not met and cannot meet the high burden of

demonstrating a plain error that seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Trevino, 419 F.3d 896, 902

(9th Cir. 2005), as amended (citation and internal quotation marks omitted).




5.    The government’s closing argument did not constructively amend the

indictment, as “there was no complex of facts presented at trial distinctly different

from those in the indictment.” United States v. Casch, 448 F.3d 1115, 1117 (9th

Cir. 2006) (citation and internal quotation marks omitted).

      AFFIRMED.




                                           3